DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6, 14 – 16, 18, 20, 22 - 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (US Publication 2014/0314167).
Regarding claims 1 and 23, Jeong teaches an apparatus and a method for wireless communications at a user equipment (UE), comprising: (i.e. fig. 17 shows a UE comprising a transceiver and a controller for performing instructions; see paragraphs 116 - 119)


 	receiving a first communication via a first carrier of the set of carriers and a second communication via a second carrier of the set of carriers; (i.e fig. 4 shows the UE may receive DL communications from transmit beams; see paragraphs 48 – 50)
 	determining a time difference between the first carrier and the second carrier based at least in part on receiving the first and second communications; (i.e. fig. 4 shows the UE may calculate a time difference in arrival time between the DL beams; see paragraphs 50 – 52) and
 	performing a throughput degradation procedure based at least in part on the determined time difference and a time difference threshold. (i.e. fig. 4 shows that is the delay time exceeds a predetermined threshold the UE may transmit a report to the BS that us used  to adjust DL transmissions; see paragraphs 45, 51 – 53, 55, 100)
Regarding claims 2 and 24, Jeong teaches the method of claim 1 and 23, wherein performing the throughput degradation procedure comprises: transmitting a report to a transmission reception point of the one or more transmission reception points, the report comprising an indication of the determined time difference. (i.e. fig. 4 shows a report of the time difference may be sent to the BS; see paragraphs 51- 52, 102)
Regarding claims 3 and 25, Jeong teaches the method of claim 2, further comprising: determining that the time difference is below the time difference threshold, wherein the report indicates that the time difference is below the time difference threshold. (i.e. the report may indicate whether it is above or below the threshold; see paragraphs 41, 43 - 46)
Regarding claims 4 and 26, Jeong teaches the method of claim 2, further comprising: determining that the time difference exceeds the time difference threshold, wherein the report indicates that the time difference exceeds the time difference threshold. (i.e. the report may indicate whether it is above or below the threshold; see paragraphs 41, 43 - 46)
Regarding claims 5, Jeong teaches the method of claim 2, wherein the indication comprises a 1-bit indicator. (i.e. the indicator to the BS may be 1-bit; see paragraph 57)
Regarding claims 6, Jeong teaches the method of claim 1, further comprising: receiving, from a transmission reception point of the one or more transmission reception points, an indication of the time difference threshold. (i.e. fig. 4 shows the time difference threshold may be received from the BS; see paragraph 48, 49, 100)
Regarding claims 14 and 27, Jeong teaches an apparatus and a method for wireless communications at a transmission reception point, comprising: (i.e. fig. 16 shows a base station comprising a transceiver and a controller for performing instructions; see paragraphs 109 - 111)
 	identifying a first carrier configured for communications between a user equipment (UE) and the transmission reception point; (i.e. fig. 14 shows a base station may identify beams for DL reception; see paragraphs 99, 100)
 	transmitting a first communication via the first carrier to the UE; (i.e. fig. 14 shows the BS may transmit DL beams to a UE; see paragraph 100 - 102) 
receiving, from the UE, a report comprising an indication of a time difference between the first carrier and a second carrier configured for the UE; (i.e. fig. 14 shows the BS may receive a report based upon a difference between arrival times of DL beams; see paragraphs 100 - 102) and

Regarding claims 15 and 28, Jeong teaches the method of claim 14, further comprising: determining that the time difference is below the time difference threshold based at least in part on the indication of the time difference; and
scheduling the subsequent communication based at least in part on determining that the time difference is below the time difference threshold. (i.e. the report may indicate whether it is above or below the threshold; see paragraphs 41, 43 - 46)
Regarding claims 16 and 29, Jeong teaches the method of claim 14, further comprising: determining that the time difference exceeds the time difference threshold based at least in part on the indication of the time difference; and scheduling the subsequent communication based at least in part on determining that the time difference exceeds the time difference threshold. (i.e. the report may indicate whether it is above or below the threshold; see paragraphs 41, 43 - 46)
Regarding claims 18, Jeong teaches the method of claim 14, further comprising: transmitting an indication of the time difference threshold to the UE, the time difference threshold being associated with the UE or a set of carriers associated with the UE.  (i.e. fig. 14 shows a report of the time difference may be sent to the BS; see paragraphs 102)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 13, 19 are rejected under 35 U.S.C. 103  as being obvious over Jeong et al. (US Publication 2014/0314167) in view of Dinan et al. (US Publication 2013/0272231).
Regarding claim 7, Jeong discloses all the recited limitations of claim 6 as described previously from which claim 7 depends. Jeong does not teach wherein receiving the indication of the time difference threshold comprises: receiving a radio resource control (RRC) message that comprises the indication of the time difference threshold. However, Dinan teaches wherein receiving the indication of the time difference threshold comprises: receiving a radio resource control (RRC) message that comprises the indication of the time difference threshold. (i.e. Dinan discloses a UE may monitor the time difference between received DL carriers and may issue a report to a BS regarding a threshold regarding the time difference, the report may be sent via RRC signaling; see paragraph 68)
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to send the time difference report via RRC signaling of Dinan into Jeong. Both Jeong and Dinan teach the determination of a time difference of arrival between DL carriers and reporting time difference information based upon a threshold value. 

Regarding claim 13, Jeong discloses all the recited limitations of claim 1 as described previously from which claim 13 depends. Jeong does not teach wherein dropping at least one of the first communication or the second communication based at least in part on the determined time difference exceeding the time difference threshold. However, Dinan dropping at least one of the first communication or the second communication based at least in part on the determined time difference exceeding the time difference threshold. (i.e. Dinan discloses a UE may monitor the time difference between received DL carriers and may issue a report to a BS regarding a threshold regarding the time difference, including the deactivation of a carrier; see paragraph 68)
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to drop a carrier based on the time difference report of Dinan into Jeong. Both Jeong and Dinan teach the determination of a time difference of arrival between DL carriers and reporting time difference information based upon a threshold value. 
Regarding claim 19, Jeong discloses all the recited limitations of claim 18 as described previously from which claim 19 depends. Jeong does not teach wherein 
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to send the time difference report via RRC signaling of Dinan into Jeong. Both Jeong and Dinan teach the determination of a time difference of arrival between DL carriers and reporting time difference information based upon a threshold value. 
A person with ordinary skill in the art would have been motivated to make the modification to Jeong to preserve consistency among cellular protocols.

A person with ordinary skill in the art would have been motivated to make the modification to Jeong to maintain error-free communications if a delay exceeds a TTI.
Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 dependent on allowable claim.
Claim 10 dependent on allowable claim.
Claim 11 dependent on allowable claim.
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
March 8, 2021Primary Examiner, Art Unit 2471